


Execution Copy
AMENDED AND RESTATED
REVOLVING LINE OF CREDIT NOTE
    
$5,000,000.00                                             May 14, 2012


1.    FOR VALUE RECEIVED, HOMELAND ENERGY SOLUTIONS, LLC, an Iowa limited
liability company (“Borrower”), hereby promises to pay to the order of HOME
FEDERAL SAVINGS BANK, a federally chartered stock savings bank organized under
the laws of the United States (“Lender”), the principal sum of Five Million and
No/100ths ($5,000,000.00) Dollars, or so much thereof as may be advanced to, or
for the benefit of, Borrower and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein,
and pursuant to that certain Master Loan Agreement dated November 30, 2007,
which has been amended by the First Amendment to Master Loan Agreement dated
August 29, 2008, the Second Amendment to Master Loan Agreement dated September
28, 2009, the Third Amendment to Master Loan Agreement dated September 10, 2010,
the Fourth Amendment to Master Loan Agreement dated July 29, 2011, and the Fifth
Amendment to Master Loan Agreement dated September 9, 2011 (collectively, with
all Supplements, modifications and other amendments thereto, the “MLA”), and
pursuant to that certain Amended and Restated Third Supplement to the Master
Loan Agreement of even date herewith by and between Lender and Borrower (as it
may be amended, modified, supplemented, extended or restated from time to time,
the “Third Supplement”), and which remains unpaid, in lawful money of the United
States and immediately available funds. This Amended and Restated Revolving Line
of Credit Note (this “Note”) is issued pursuant to the terms and provisions of
the MLA and the Third Supplement and is entitled to all of the benefits provided
for therein. All capitalized terms used and not defined herein shall have the
meanings assigned to them in the MLA and the Third Supplement.


2.    The outstanding principal balance of this Note shall bear at a rate equal
to the greater of (a) the LIBOR Rate plus 340 basis points and (b) four percent
(4.00%) per annum. Notwithstanding the foregoing, the rate of interest under
this Note may be adjusted by Lender pursuant to the provisions of the MLA, the
Third Supplement and this Note.


3.     “LIBOR Rate” means the rate (rounded upward to the nearest sixteenth and
adjusted for reserves required on Eurocurrency Liabilities (as hereinafter
defined) for banks subject to FRB Regulation D (as hereinafter defined) or
required by any other federal law or regulation, quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time two Banking Days (as
hereinafter defined) before the commencement of the Interest Period for the
offering of U.S. Dollar deposits in the London interbank market for an Interest
Period of one month, as published by Bloomberg or another major information
vendor listed on BBA's official website. “Banking Day” shall mean a day on which
Lender is open for business, dealings in U.S. dollar deposits are being carried
out in the London interbank market, and banks are open for business in New York
City and London, England. “Eurocurrency Liabilities” has the meaning as set
forth in FRB Regulation D. “FRB Regulation D” means Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended from time to time.


4.    The rate of interest due hereunder shall initially be determined as of the
Availability Date and shall thereafter be adjusted, as and when, the LIBOR Rate
changes. All such adjustments to the rate of interest shall be made and become
effective as of the first day of the month following the date of any change in
the LIBOR Rate and shall remain in effect until and including the day
immediately preceding the next such adjustment (each such day hereinafter being
referred to as an “Adjustment Date”). All such adjustments to said rate shall be
made and become effective as of the Adjustment Date, and said rate as adjusted
shall remain in effect until and including the day immediately preceding the
next Adjustment Date. Interest hereunder shall be computed on the basis of a
year of three hundred sixty (360) days, but charged for actual days principal is
outstanding.


5.    Notwithstanding anything to the contrary in the MLA, the Third Supplement
and this Note, no Revolving Advances will be made to Borrower under this Note
until the Availability Date as specified in the Third Supplement.


6.    The Borrower will pay accrued interest on the Revolving Line of Credit
Loan on the first Monthly




--------------------------------------------------------------------------------




Payment Date following the date on which the first Revolving Advance is made
hereunder and on each Monthly Payment Date thereafter until July 1, 2013 (the
“Revolving Line of Credit Loan Maturity Date”).
  
7.    On the Revolving Line of Credit Loan Maturity Date, the unpaid principal
balance of the Revolving Line of Credit Loan, all accrued and unpaid interest
thereon, and all other amounts due and owing hereunder or under any other Loan
Document relating to the Revolving Line of Credit Loan are due and payable in
full.


8.    All payments and prepayments shall, at the option of Lender, be applied
first to any costs of collection, second to any late charges, third to accrued
interest and the remainder thereof to principal.


9.    This Note may be prepaid at any time, at the option of Borrower, either in
whole or in part, subject to the obligation of Borrower to compensate Lender for
any loss, cost or expense as a result of such prepayment as set forth in the MLA
and the Third Supplement. This Note is subject to mandatory prepayment, at the
option of Lender, as provided in the MLA and the Third Supplement.


10.    In addition to the rights and remedies set forth in the MLA and the Third
Supplement: (i) if Borrower fails to make any payment to Lender when due under
this Note, then at Lender's option in each instance, such obligation or payment
shall bear interest from the date due to the date paid at 2% per annum in excess
of the rate of interest that would otherwise be applicable to such obligation or
payment under this Note; (ii) upon the occurrence and during the continuance of
an Event of Default beyond any applicable cure period, if any, at Lender's
option in each instance, the unpaid balances under this Note shall bear interest
from the date of the Event of Default or such later date as Lender shall elect
at 2% per annum in excess of the rate(s) of interest that would otherwise be in
effect under the terms of this Note; (iii) after the Revolving Loan Maturity
Date, whether by reason of acceleration or otherwise, the unpaid principal
balance of this Note (including without limitation, principal, interest, fees
and expenses) shall automatically bear interest at 2% per annum in excess of the
rate of interest that would otherwise be in effect under this Note. Interest
payable at the Default Rate shall be payable from time to time on demand or, if
not sooner demanded, on the last day of each calendar month.


11.    If Borrower fails to make any payment to Lender within ten (10) days of
the due date thereof, Borrower shall, in addition to such amount, pay a late
charge equal to five percent (5%) of the amount of such payment.


12.    This Note is secured by, among other instruments, a Mortgage, Security
Agreement and Financing Statement covering various parcels of real property,
fixtures, and personal property located in Chickasaw County, Iowa. In the event
any such security is found to be invalid for whatever reason, such invalidity
shall constitute an event of default hereunder. All of the agreements,
conditions, covenants, provisions, and stipulations contained in the Mortgage,
or any instrument securing this Note are hereby made a part of this Note to the
same extent and with the same force and effect as if they were fully set forth
herein. It is agreed that time is of the essence of this Note.


13.    Upon the occurrence at any time of an Event of Default or at any time
thereafter, the outstanding principal balance hereof plus accrued interest
hereon plus all other amounts due hereunder shall, at the option of Lender, be
immediately due and payable, without notice or demand and Lender shall be
entitled to exercise all remedies provided in this Note, the MLA, the Third
Supplement, or any of the Loan Documents.


14.    Upon the occurrence at any time of an Event of Default or at any time
thereafter, Lender shall have the right to set off any and all amounts due
hereunder by Borrower to Lender against any indebtedness or obligation of Lender
to Borrower.


15.    Borrower promises to pay all reasonable costs of collection of this Note,
including, but not limited to, reasonable attorneys' fees paid or incurred by
Lender on account of such collection, whether or not suit is filed with respect
thereto and whether or not such costs are paid or incurred, or to be paid or
incurred, prior to or after the entry of judgment.


16.    Demand, presentment, protest and notice of nonpayment and dishonor of
this Note are hereby waived.






--------------------------------------------------------------------------------




17.    This Note shall be governed by and construed in accordance with the laws
of the State of Minnesota.


18.    Borrower hereby irrevocably submits to the jurisdiction of any Minnesota
state court or federal court over any action or proceeding arising out of or
relating to this Revolving Line of Credit Note, the MLA and any instrument,
agreement or document related hereto or thereto, and Borrower hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Minnesota state or federal court. Borrower hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Nothing in
this Note shall affect the right of Lender to bring any action or proceeding
against Borrower or its property in the courts of any other jurisdiction to the
extent permitted by law.


 
 
HOMELAND ENERGY SOLUTIONS, LLC,
 
 
an Iowa limited liability company
 
 
 
 
 
 
 
 
/s/ Walter Wendland
 
 
By: Walter Wendland
 
 
Its: President/CEO





STATE OF IOWA         )
                ) ss.
COUNTY OF CHICKASAW    )


On this 14 day of May, 2012, before me a Notary Public within and for said
County, personally appeared Walter Wendland, to me known, who being by me duly
sworn, did say that he is the President of Homeland Energy Solutions, LLC, the
limited liability company named in the foregoing instrument, and that said
instrument was signed on behalf of said company by authority of its board and as
the free act and deed of said company.




/s/ Alice Sbiral
ALICE SBIRAL
(SEAL) Commission Number 737823
My Commission Expires 11-29-14
Notary Public
 









